- Converted EDGAR Exhibit: 4.4 FUNDING ADDENDUM Pursuant to the Loan Agreement dated December 12, 2008, between Freedom Environmental Services, Inc., borrower and Diane L. Perlman, lender, the following loan funding amounts and dates memorialize the current loan amount pursuant to the Loan Agreement as of December 31, 2008. This Funding Addendum shall become part of the Loan Agreement. Date Amount Balance Shareholder Loan Diana Perlman USD USD Loan Funding 10/02/2008 10,500.00 10,500.00 Loan Funding 10/31/2008 21,750.00 32,250.00 Loan Funding 11/14/2008 155,000.00 187,250.00 Loan Funding 12/12/2008 75,000.00 262,250.00 Loan Funding 12/25/2008 31,000.00 293,250.00 Total · Shareholder Loan - Diana Perlman 293,250.00 293,250.00 TOTAL 74
